Citation Nr: 1040590	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  95-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for a 
herniated disc of the lumbar spine with nerve impingement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which, in pertinent part, granted entitlement to 
service connection for degenerative disc disease of the lumbar 
spine with an initial 10 percent evaluation, effective March 11, 
1994.

During the course of this appeal, the Veteran was awarded higher 
initial ratings for degenerative disc disease of the lumbar 
spine.  In a June 2000 rating decision, the current 40 percent 
rating was assigned, effective March 11, 1994.  

In August 1997, the Veteran provided testimony at a hearing 
before a Veterans Law Judge (VLJ) at the Newark, New Jersey RO.  
The Veteran was informed in a July 2007 letter that the VLJ who 
conducted his August 1997 hearing was no longer employed by the 
Board, and he requested a new hearing.  In May 2009, the Veteran 
provided testimony at a hearing before the undersigned at the RO.  
Transcripts of both hearings are of record.

The Veteran's appeal was previously before the Board in October 
1997, May 1999, August 2003, August 2007, and June 2009, when the 
Board remanded the case for further action by the originating 
agency.

In the most recent remand, the Board referred the issues of 
entitlement to service connection for a psychiatric disability 
(depression) and a total rating for compensation based on 
individual unemployability to the agency of original jurisdiction 
for adjudication.  In June 2010, the Appeals Management Center 
(AMC)

The July 1994 rating decision on appeal also awarded entitlement 
to service connection for a lipoma of the right lower back and 
assigned an initial noncompensable evaluation, effective March 
11, 1994.  The Veteran initiated an appeal with respect to the 
initial disability rating, which was ultimately denied in a May 
1999 Board decision, no appeal was made was made with respect to 
the Board decision.  

In a November 2001 rating decision, the RO denied the Veteran's 
claim for an increased rating for a lipoma of the right back.  
The Veteran filed a notice of disagreement in December 2001.  In 
June 2002, the RO issued a statement of the case (SOC) in June 
2002.  No substantive appeal was received following the SOC.  

In January 2003, the Veteran filed a new claim for an increased 
rating for his service-connected lipoma, and as this claim has 
not been adjudicated, it is REFERRED to the RO for the 
appropriate action.

Additionally, during his May 2009 hearing, the Veteran raised 
claims of entitlement to service connection for depression as 
secondary to his service-connected herniated disc and entitlement 
to a total disability rating due to individual unemployability 
resulting from service-connected disability (TDIU).  In June 
2010, the Appeals Management Center referred these issues to the 
RO, but the claims folder does not show that they have been 
adjudicated.  Subsequent to the Board's remand, the United States 
Court of Appeals for Veterans Claims issued a decision holding 
that TDIU is an element of all appeals for a higher initial 
rating.  These issues are considered below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At his most recent hearing, the Veteran testified that he had 
received no treatment for his back disability since the last VA 
examination in 2007, and that VA had all treatment records.  At a 
VA examination in July 2009; however, the Veteran reported that 
he had had two episodes of physician prescribed bed rest in the 
last 12 months.  These prescriptions had been provided by a VA 
physician.  

Although an August 2003 Board remand had requested a portion of 
the Veteran's outpatient VA treatment records, the Veteran has 
referenced the following:

In an April 2006 statement, the Veteran reported that he was 
receiving treatment at the Allentown VA Primary Care Clinic and 
that Dr. Carlos Colon was his new primary care physician.  

In an October 2006 statement submitted in support of his claim, 
the Veteran referenced VA New Jersey HCS medical treatment 
records and medication prescribed by a VA physician as regular 
treatment for his back condition and incapacitating episodes.  
The Veteran also mentioned medical treatment records from VA 
Pennsylvania HCS with his physician Dr. Carlos Colon.

During the Veteran's November 2007 VA compensation and pension 
examination, he reported two episodes of incapacitation with 
prescribed bed rest by Dr. Carlos Colon at the Allentown VA 
Primary Care Clinic.

During his May 2009 Board hearing, the Veteran reported that he 
had received private treatment o.

As VA is on notice that there may be additional VA treatment 
records that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these records 
are relevant and an attempt to obtain them should be made. 38 
C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Court's decision in Rice means that the Veteran's claim for 
TDIU is part of the appeal of the initial rating for the back 
disability.  The Veteran's claim for service connection for 
depression is inextricably intertwined with the TDIU claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In the case of a claim for TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  
VA has not yet obtained such an opinion.


Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ask the Veteran to 
provide releases to obtain all records of 
private treatment for his low back disability 
since 1994.  If he does not submit the 
releases, he should be advised that he may 
submit the records himself. 

If any records cannot be obtained after the 
Veteran submits necessary releases, the 
Veteran should be informed of this fact.

2.  The RO or AMC should obtain records of 
the VA treatment for the Veteran's back 
disability, since April 14, 2002.  

3.  If newly received records indicate a 
change in the
Veteran's disability, he should be afforded a 
new VA examination.

4.  The RO or AMC should adjudicate the 
issues of entitlement to TDIU and service 
connection for a psychiatric disability 
(depression) claimed as secondary to the 
service connected back disability.  The issue 
of entitlement to service connection for a 
psychiatric disability (depression) should 
not be certified to the Board unless an 
appeal is perfected.

5.  The RO or AMC should obtain a medical 
opinion with any necessary examinations as to 
whether the service connected disabilities 
prevent the Veteran from obtaining or 
maintaining gainful employment for which his 
education would otherwise qualify him.  The 
examiner should review the claims folder and 
provide a rationale for this opinion that 
takes into account the Veteran's reports.

6.  If any benefit sought remains denied, the 
RO or AMC should issue a supplemental 
statement of the case. The case should then 
be returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

